DECISION
{¶ 1} John D. and Carol A. Heisler are appealing from the ruling of the Franklin County Municipal Court which refused to find Lawrence T. Titus guilty of contempt. The Heislers assign a single error for our consideration:
  THE TRIAL COURT ERRED IN OVERRULING APPELLANTS' MOTION FOR CONTEMPT. *Page 2
{Para; 2} This case began in January 2005 when the Heislers filed a complaint in the Small Claims Division of the Franklin County Municipal Court. The case was referred to a magistrate who heard sworn testimony and rendered a magistrate's report and decision. The magistrate's report and decision include a recommendation that the case be dismissed without prejudice.
{Para; 3} The Heislers filed objections to the magistrate's report and decision. The court ultimately adopted the magistrate's report and decision, including its recommendation that the case be dismissed without prejudice.
{Para; 4} Despite the fact this particular lawsuit was terminated by the dismissal, the Heislers filed a motion seeking a finding of contempt against Lawrence Titus. The motion was overruled, following a hearing.
{Para; 5} The Franklin County Municipal Court had no jurisdiction to enter a finding of contempt in a lawsuit which was dismissed. The court was correct to make no such finding of contempt. The trial court did not err in failing to sustain the motion.
{Para; 6} The assignment of error is overruled. The ruling of the Franklin County Municipal Court is affirmed.
Judgment affirmed.
  BRYANT and SADLER, JJ., concur. *Page 1